Exhibit 10.48

The Progressive Corporation

Executive Deferred Compensation Plan

Time-Based Restricted Stock Deferral Agreement

THIS DEFERRAL AGREEMENT is entered into pursuant to the provisions of The
Progressive Corporation Executive Deferred Compensation Plan (“Plan”). All
capitalized terms in this Agreement shall have the meanings ascribed to them in
the Plan.

1. Deferral Elections. I hereby elect to defer receipt of all Time-Based
Restricted Stock Awards granted to me in 2006 under The Progressive Corporation
2003 Incentive Plan. This election shall become effective as of the date the
restrictions applicable to such Awards (or portion thereof) expire and shall not
apply to any Award (or portion thereof) that fails to vest free of all
restrictions.

2. Fixed Deferral Period. (The Plan gives you the option of electing a Fixed
Deferral Period. If you elect a Fixed Deferral Period, the balance of your
Deferral Account established pursuant to this Agreement will be distributed to
you within 30 days after the end of the Fixed Deferral Period, or, if earlier,
the date you die or incur a Termination of Employment or the date a Change in
Control occurs. If you do not elect a Fixed Deferral Period, your Account will
be distributed within 30 days after the earlier of the date you die or incur a
Termination of Employment or the date a Change in Control occurs.) However, for
certain executives, distributions due to Termination of Employment will not be
made until six months after the employment termination date.

Please select one of the following:

 

  •  

I wish to elect a Fixed Deferral Period.

 

  •  

I do not wish to elect a Fixed Deferral Period.

I elect a fixed Deferral Period ending on [                    ]

(*Must be a date at least 3 years after the end of the calendar year in which
the Restricted Stock Award becomes fully vested. For example, if a Time-Based
Restricted Stock Award vests in three equal installments in 2009, 2010 and 2011,
you must select a date at least 3 years after the end of the calendar year in
which the last installment vests (in this case, no earlier then – 01/01/2015).

3. Method of Distribution. I hereby elect that any distribution of the balance
of the Deferral Account established pursuant to this Agreement made on account
of Termination of Employment or expiration of a Fixed Deferral Period be paid as
follows: (Select one)

 

  •  

Single Lump Sum payment

 

  •  

Three Annual Installments

 

  •  

Five Annual Installments

 

  •  

Ten Annual Installments

I understand that Plan distributions made for reasons other than Termination of
Employment or expiration of a Fixed Deferral Period will be made in a single
lump sum payment, unless the Plan provides otherwise. I understand that I may
change the method of distribution elected above only if and to the extent
permitted by the Plan.

4. Investment of Deferral Account. I understand that each amount credited to the
Deferral Account established pursuant to this Agreement shall be deemed to be
invested in The Company Stock Fund until the day it is distributed. I also
understand that this deemed investment is merely a device used to



--------------------------------------------------------------------------------

determine the amount payable to me under the Plan and does not provide me with
any actual rights or interests in any particular funds, securities or property
of the Company, any Affiliated Company or the Trust or in any stock of The
Progressive Corporation. I also understand that my right to receive
distributions under the Plan makes me a general creditor of the Company with no
greater right or priority than any other general creditor of the Company.

5. Miscellaneous. I understand that this Agreement is subject to the terms,
conditions and limitations of the Plan, as in effect from time to time, in all
respects and that, except as expressly permitted by the Plan, all elections made
in this Agreement are irrevocable. I acknowledge that I have received, read and
understand the Plan Description dated December, 2005 relating to the Plan. I
agree to accept as final and binding all decisions and interpretations of the
Committee relating to the Plan, the Trust and this Agreement.

ALSO, I UNDERSTAND THAT THE PLAN IS LIKELY TO BE AMENDED IN SIGNIFICANT RESPECTS
FOLLOWING MY EXECUTION OF THIS AGREEMENT. I AGREE TO BE BOUND BY ALL SUCH
AMENDMENTS AND BY ANY CHANGES SUCH AMENDMENTS MAY REQUIRE IN THE TERMS AND
CONDITIONS OF THIS AGREEMENT.

NAME OF ELIGIBLE EXECUTIVE:

EMPLOYEE ID:

DATE:

Your electronic submission of this Election Form will create a date/time stamp
and serve as your signature.